Citation Nr: 1759283	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 3, 2011 for the grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The matter was previously before the Board in September 2017, when it was remanded for the scheduling of a hearing before the Board.  A videoconference hearing was scheduled for December 2017.  However, in November 2017, the Veteran withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal of this matter, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw the pending appeal seeking an effective date earlier than May 3, 2011 for the grant of service connection for prostate cancer.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an effective date earlier than May 3, 2011 for the grant of service connection for prostate cancer have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b). 

In November 2017, prior to the promulgation of a decision in the appeal of this matter, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw the pending appeal seeking an effective date earlier than May 3, 2011 for the grant of service connection for prostate cancer. 

As the Veteran has withdrawn the appeal in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal seeking service connection for an effective date earlier than May 3, 2011 for the grant of service connection for prostate cancer is dismissed.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


